Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-21 filed August 22, 2019 are pending in which claims 1, 8, and 15 are in independent forms.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 8/22/2019 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 



Claims 1-2, 4-9, 11-16, and 18-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Hind et al. United States Patent Publication No.2004/0024795 in view of Frerking United State Patent Publication No. 2013/0332414.

As per claim 1:
Hind et al. teach (A) computer-implement method of synchronizing data across databases (Par. 8: A system and method for synchronizing data records between multiple databases is provided), 
the method comprising: 
generating, by a number of processors(Par. 161), 
a synchronization event in response to a change in source data in a source database(Par. 8: When an update is made to a data record at one of the databases) ; 
publishing, by the number of processors(Par. 161), 
the synchronization event as a message in a source database internal queue(Par. 8: An update message is transmitted to the other database including both synchronization parameters from the database where the update is made, along with the updated data record); 
publishing, by the number of processors(Par. 161), 
Hind et al. do not explicitly disclose for the message in a message broker; and synchronizing, by the number of processors, sink data in a sink database according to the 
the message in a message broker(See Frerking Par. 11: With a message broker, each one of the modified plurality of messages into a format of a destination database); and 
synchronizing, by the number of processors, sink data in a sink database according to the message in the message broker to match the change in source data in the source database (See Frerking Par. 16 and 34: The captured data including a plurality of individual messages, a message broker in communication with the at least one system exit, the message broker configured to convert the plurality of individual messages into a format of a destination database utilizing an asynchronous process (Par. 16)) and (Due to the use of multiple asynchronous message broker instances to convert the data into an appropriate format, the converted captured data may be forwarded to the sequence engine local message queue (MQ) out of sequential order (i.e. not in the order of which it was intended to be applied to the destination database). To insure database integrity between the source (IMS) and destination (DB2) databases (Par. 34))).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Hind et al. to have the message in a message broker; and synchronizing, by the number of processors, sink data in a sink database according to the message in the message broker to match the change in source data in the source database.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Hind et al. and Frerking before him/her, to modify the system of Hind et al. to include the message in a message broker; and synchronizing, by the number of processors, sink data in a sink database according to the message in the message broker to match the change in source data in the source database of Frerking, since it is suggested by Frerking such that, the method provides a data replication process and creates a dependable backup of the data and copy and transfer data from one database to another database and by utilizing message broker converts and modifies plurality of individual messages in the first sequence into a second sequence, where the second sequence corresponds to the chronological order in which the plurality of individual messages were captured by the at least one system exit, and to forward the converted and modified plurality of individual messages to the destination database in the second sequence(See Frerking Par. 4-5). 

As per claims 2, 9, and 16:
Hind et al. as modified teach a method, 
wherein data is synchronized between the source database and sink database in real time as data changes occur(See Frerking Par. 16: Data replicator comprising at least one system exit configured to be in communication with a source database and to capture data received at the source database in real time, the captured data including a plurality of individual messages, a message broker in communication with the at least one system exit, the message broker configured to convert the plurality of individual messages into a format of a destination database utilizing an asynchronous process).  

As per claims 4, 11, and 18:
Hind et al. as modified teach a method, 
further comprising dividing, by the number of processors, source data in the source database into domains that match a data model of the sink database (See Hind et al. Par. 121: The device 1 parameter (D1SP) value stored at the device 2 database for the particular data record that was modified at device 1 and when the D1SP values match, device 2 would then accept the changes from the update message, store the updated data record DR.sub.DU at the device 2 database 14B).  

As per claims 5, 12, and 19:
Hind et al. as modified teach a method,
wherein the message is published in the source database internal queue in a first data format and published in the message broker in a second data format (See Frerking Par. 33: An asynchronous process of the message broker utilizes multiple instances to convert the modified captured data into a proper format to be stored in the destination database (e.g. the DB2 database). The modified captured data is converted into XML format; however, the modified captured data may be converted into any appropriate format required by the destination database).  

As per claims 6, 13, and 20:
Hind et al. as modified teach a method,
wherein a synchronization reactor consumes the message from the source database internal queue and pushes the message to the message broker(See Frerking Par. 12 and 16: a plurality of messages at a source database in real-time, modifying each one of the plurality of messages to include a sequence number, the sequence number associated with a chronological order in which each one of the plurality of messages was captured, converting, with a message broker, each one of the modified plurality of messages into a format of a destination database (Par. 12)) and (A data replicator comprising at least one system exit configured to be in communication with a source database and to capture data received at the source database in real time, the captured data including a plurality of individual messages, a message broker in communication with the at least one system exit, the message broker configured to convert the plurality of individual messages into a format of a destination database utilizing an asynchronous process (Par. 16))).  

As per claims 7, 14, and 21:
Hind et al. as modified teach a method,
wherein a domain reactor consumes the message from the message broker and updates sink data in the sink database(See Frerking Par. 41: The modified captured data is sent to the message broker local message queue of the message broker. The message broker converts the received modified captured data into a format (e.g. XML) appropriate for the destination database).

As per claim 8:
With respect to claim 8, claim 8 include limitations similar to those of claim 1, and are therefore substantially equivalent.  Also, Frerking teaches,
a number of bus systems(See Frerking Par. 39); 
a number of storage device connected to the number of bus systems, wherein the number of storage devices store program instructions(See Frerking Par. 85); and 
a number of processors connected to the number of bus systems, wherein the number of processors execute the program instructions to(See Frerking Par. 85).  Thus, for at least those reasons, as discussed with regard to claim 1, claim 8 is also rejected. 

As per claim 15:
With respect to claim 15, claim 15 include limitations similar to those of claim 1, and are therefore substantially equivalent.  Also, Frerking teaches,
a number of non-volatile computer readable storage media having program instructions embodied therewith, the program instructions executable by a number of processors to cause a number of computers to perform the steps of(See Frerking Par. 85).22Docket No. ES20180074-1  Thus, for at least those reasons, as discussed with regard to claim 1, claim 15 is also rejected. 

Claims 3, 10, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Hind et al. United States Patent Publication No.2004/0024795 in view of Frerking United State Patent Publication No. 2013/0332414 as applied to claims 1-2, 4-9, 11-16, and 18-21  in view of Aegerter United States Patent Publication No. 2002/0069192.

As per claims 3, 10, and 17:
Hind et al. as modified do not explicitly disclose for the Universal Unique Identifiers.  However, Aegerter teaches a method, 
wherein data in the source database and sink database are correlated by Universal Unique Identifiers (UUIDs) (See Aegerter Par. 281:  There are two kinds of identifiers: public identifiers and system identifiers. Public identifiers preferably are URLs for resources assigned through the authority of the registrar (FIG. 3). System identifiers are UUIDs assigned without the assistance of any central authority when resources such as databases are created).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Hind et al. and Frerking to have the Universal Unique Identifiers.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Hind et al. and Frerking and Aegerter before him/her, to modify the system of combination of Hind et al. and Frerking to include the Universal Unique Identifiers of Aegerter, since it is suggested by Aegerter such that, the method provides a replication or updating previously replicated information with utilizing the synchronizer which is a component that uses transaction records, synchronization point identifiers, time stamps, datasource declarations and database instance-specific parameters to maintain correct database state across a set of related databases managed by the invention. The synchronization point identifier is an identifier uniquely representing a synchronization point for a particular database (See Aegerter Par. 352). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parkkinen United States Patent Publication No. 2003/0145021,
Spaey et al. United States Patent Publication No. 2002/0059299,
Hoffman et al. United States Patent Publication No. 2014/0236894,
Graham United States Patent Publication No. 2016/0117304.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157